Citation Nr: 9924231	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  93-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1953.  He also had service in the Army National Guard 
which included various periods of active duty and active duty 
for training from July 1965 to July 1973 and from July 1977 
to July 1989.  His awards and decorations included the Combat 
Infantryman Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1995, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, confirmed and continued 
its denial of entitlement to service connection for 
hypertension and for bilateral foot disability.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not plausible.

2.  The claim of entitlement to service connection for 
bilateral foot disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
bilateral foot disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States will pay compensation to any veteran who 
sustains disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service, 
provided that such injury or disease was not a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The term active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998); See Paulson 
v. Brown, 7 Vet. App. 466, 469 (1995).  However, it should be 
noted that during INACDUTRA participants are eligible only 
for the residuals of injury sustained during such training.  
Those serving on active duty or active duty for training are 
eligible not only for the residuals of injury but for disease 
or the residuals of disease, as well.  38 U.S.C.A. § 101(24); 
See Brooks v. Brown, 5 Vet. App. 484 (1993). 

For certain disabilities, such as hypertension, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
Court) has held that to be eligible for service connection 
for hypertension, a veteran must have current diastolic blood 
pressure readings which are "predominantly" over 100, and 
must have had diastolic blood pressure readings 
"predominantly" over 100 during service or within the one-
year presumptive period following service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a)(1) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1991); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  (Note:  During the course of the 
appeal, the requirements for a 10 percent rating for 
hypertension were amended to include systolic blood pressure 
readings of predominantly 160 or more.  Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65207, 
65219 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998)).

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In September 1993, the veteran had a hearing before the 
undersigned.  He testified that during his period of active 
service in the early 1950's, he had developed a skin disorder 
of the feet and that he had continued to receive treatment 
for that disability during his service with the National 
Guard.  In fact, he noted that he had been disqualified for 
duty in the Persian Gulf War due to that disability.  He also 
testified that he had developed high blood pressure while 
serving with the National Guard.  

There is not competent (medical) evidence of hypertension or 
bilateral foot disability during the veteran's period of 
active duty in the early 1950's or subsequent active duty for 
training.  Indeed, the report of his service separation 
examination, in October 1953, shows that his feet and skin 
were normal, and that his blood pressure was 100/60.

An elevated blood pressure reading (154/106) as defined by VA 
guidelines was first clinically recorded in April 1981, 
during a quadrennial examination for the National Guard.  
There is no evidence, however, that the veteran was on active 
duty or active duty for training at that time.  The diagnosis 
was rule out mild to moderate hypertension, and since that 
time, the diagnosis of hypertension has been established.  
Although a diagnosis of high blood pressure has been recorded 
as recently as a VA examination in April 1997, there is no 
medical evidence on file of any relationship between that 
disability and the veteran's periods of active duty or active 
duty for training.  

As to the veteran's bilateral foot disability, the Board 
notes that the presence of foot problems was not clinically 
recorded until the early 1990's when he was treated for 
thickening of the soles of the feet with fissures.  In 
December 1990, he reported a 4 year history of foot problems, 
and in May 1991, he was diagnosed with plantar mycosis.  
Thereafter, he demonstrated various other foot disabilities, 
including tinea pedis and tinea unguium (VA examination 
report, dated in February 1992) and bilateral calcaneal 
exostosis (Statement from Lilliam C. Lemell, Podiatrist, 
dated in August 1996).  Again, however, there is no competent 
evidence that any of those disabilities were present during 
active duty or during a period of active duty for training, 
and there is no competent (medical) evidence that those 
disabilities are in any way related to service.  

The only evidence of a relationship between service and the 
veteran's hypertension and/or bilateral foot disability is 
contained in the veteran's testimony at his November 1998 
hearing before the undersigned.  However, it must be 
emphasized that he is not qualified to render opinions which 
require medical expertise.  Accordingly, the Board is of the 
opinion that neither of the veteran's claims of entitlement 
to service connection is well grounded.

While the Board has considered and denied the veteran's 
claims on a ground different from the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran's claims are well grounded would be pointless, 
and, in light of the law and regulations cited above, would 
not result in a determination favorable to him.  VAOPGCPREC 
16-92 (O.G.C. Prec. Op. 16-92).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral foot 
disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

